UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 19, 2017 FNCB Bancorp,Inc. (Exact name of registrant as specified in its Charter) Pennsylvania 000-53869 23-2900790 (State or other jurisdiction (Commission file number) (IRS Employer of incorporation) Identification No.) 102 E. Drinker St., Dunmore, PA, 18512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 20, 2017, FNCB Bancorp, Inc. (the “FNCB”) issued a press release announcing that on April 19, 2017 the Board of Directors of FNCB declared a dividend of $0.03 per share for the second quarter of 2017. The dividend is payable on June 15, 2017 to common shareholders of record as of June 1, 2017. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits Exhibits: 99.1Press Release issued April 20, 2017 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNCB BANCORP,INC. By: /s/ James M. Bone, Jr., CPA James M. Bone, Jr., CPA Executive Vice President and Chief Financial Officer Dated: April 20, 2017
